1    LAW OFFICES OF BILL LATOUR
2    BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
3         Colton, California 92324
4         Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
5
          E-Mail: fed.latour@yahoo.com
6
7    Attorney for Plaintiff
8                      UNITED STATES DISTRICT COURT
9            CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10
                                         )              No. SACV 19-00159 KK
11   WESLEY N. BASS JR,                  )
12                                       )              [PROPOSED] ORDER AWARDING
           Plaintiff,                    )              EAJA FEES
13                                       )
14         v.                            )
                                         )
15
     ANDREW SAUL, Commissioner of Social )
16   Security,                           )
17
                                         )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21   THOUSAND FOUR HUNDRED SEVENTY DOLLARS AND 00/100 ($2,470.00)
22   subject to the terms of the stipulation.
23
24
                  12/12/19
           DATE: ___________           __       _ _________ ___________________
25
                                       HON. KENLY KIYA KATO
26                                     UNITED STATES MAGISTRATE JUDGE
27
28




                                                  -1-
